                Case 1:15-cr-00070-NONE-SKO Document 37 Filed 08/11/21 Page 1 of 1


                                 UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,                                      No. 15 CR 00070 NONE SKO

                    Plaintiff,
                                                               DETENTION ORDER
         v.                                                    (Violation of )

SHANE LANGLEY,

                    Defendant.



         The defendant having been arrested for alleged violation(s) of the terms and conditions of ; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court orders the above-named defendant detained and finds that:
    x The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to flee; and/or

    X The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to pose a danger to the safety of any other person or the community if
released under 18 U.S.C. § 3142(b) or (c).
         This finding is based on the reasons stated on the record.

IT IS SO ORDERED.

Dated:        August 11, 2021
                                                    UNITED STATES MAGISTRATE JUDGE
